ORDER

PER CURIAM.
Defendant appeals his conviction by a jury of second degree assault, § 565.060, RSMo 1986, and armed criminal action, § 571.016, RSMo 1986. He was sentenced in accordance with the jury’s assessment verdict, respectively, to concurrent terms of seven and twenty years. He also appealed the motion court’s denial without an evidentiary hearing of his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. Judgment affirmed pursuant to Rules 30.25(b) and 84.16(b).